Citation Nr: 1036870	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  09-02 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
October 1955 to July 1957.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in March 2007 of a Department of 
Veterans Affairs (VA) Regional Office (RO).

In July 2010, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  The transcript of the hearing is 
in the Veteran's file.

The claim for an initial compensable rating for bilateral hearing 
loss is REMANDED to the RO via the Appeals Management Center in 
Washington, D.C.


FINDING OF FACT

Tinnitus had onset in service.


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. § 1131, 
5107(b)(West 2002); 38 C.F.R. § 3.303 (2009).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.

As the claim of service connection for tinnitus is resolved in 
the Veteran's favor,  further discussion here of VCAA compliance 
is not necessary.


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for tinnitus, which he 
attributes to noise exposure as an artilleryman in service.  

Principles of Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131. 

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d). 


Facts

The service treatment records are unavailable, but the DD-214 
shows that the Veteran was trained as an artilleryman and served 
in an artillery unit.  

After service, on VA audiological examination in February 2007, 
the Veteran stated that in service he was exposed to artillery 
fire and that after service he had occupational noise exposure, 
working in construction, including a year or two operating a 
jackhammer.   The Veteran described ringing in his ears for "7-8 
years." Audiometric testing showed a bilateral hearing loss 
disability, which the VA examiner attributed to the Veteran's 
noise exposure in service.  The VA examiner also expressed the 
opinion that tinnitus was not related to the Veteran's noise 
exposure in service because tinnitus had onset in the last 7-8 
years. 

In a rating decision in March 2007, the RO granted service 
connection for a bilateral hearing loss disability, but not for 
tinnitus, based on the opinions of the VA examiner.
In July 2010, the Veteran testified that in service he was in a 
field artillery unit, which fired Howitzers.  He testified that 
when the Howitzers were fired he just put his hands over his ears 
or put cotton in his ears, but he did not have hearing 
protection.  He testified that after the firing of the Howitzers 
he had ringing in his ears and that he has had the ringing in his 
ears since service.  He added that the ringing in his ears had 
become worse over the last seven to eight years, but the ringing 
in his ears actually began in since. 

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay 
evidence in a case where a Veteran is seeking service connection.  
38 U.S.C.A. § 1154(a).  The Veteran served during peacetime and 
the combat provisions of 38 U.S.C.A. § 1154(b) do not apply.

Competency is a legal concept in determining whether medical or 
lay evidence may be considered, in other words, whether the 
evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative value 
of the evidence, that is, does the evidence tend to prove a fact, 
once the evidence has been admitted.   Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis, statement, or opinion. 38 C.F.R. § 
3.159.

The Board, as fact finder, must determine the probative value or 
weight of the admissible evidence.  Washington v. Nicholson, 19 
Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 
1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be 
done by the Board")). 
Analysis

The Board finds that the Veteran had noise exposure in service, 
which is consistent with his training and assignment as an 
artilleryman with an artillery unit.  The evidence also documents 
that the Veteran currently has tinnitus.  

The remaining question is whether service connection may be 
granted when the disability is first diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disabilities were incurred in service.  
38 C.F.R. § 3.303(d).

Tinnitus is a condition under case law, where lay observation has 
been found to be competent as to the presence of the disability, 
that is, tinnitus is capable of lay observation.  Charles v. 
Principi, 16 Vet. App. 370 (2002) (On the question of whether the 
veteran has a chronic condition since service, the evidence must 
be medical unless it relates to a condition as to which, under 
case law, lay observation is competent). 

The Board finds that the Veteran is competent to describe ringing 
in his ears and his testimony is credible that the ringing in his 
ears began in service. 

The VA examiner did not relate the Veteran's tinnitus to service 
because tinnitus had recent onset, that is, in the last 7-8 
years.  The Veteran however testified that he has had ringing in 
his ears since service and that the ringing in his ears had 
become worse over the last seven to eight years, but the ringing 
in his ears actually began in since.

Again the Board finds that the Veteran's testimony credible and 
consistent with the circumstances of his service in an artillery 
unit, particularly in light of the fact that his bilateral 
hearing loss is service related.  



Accordingly, in weighing the evidence, the Board places more 
weight on the Veteran's credible testimony that he has had 
ringing in his ears, tinnitus, since service, than the VA 
examiner's opinion because the VA examiner relied on the recent 
onset of tinnitus, which the Veteran has credibly explained that 
tinnitus became worse in the last 7 to 8 years, but he has had 
tinnitus since service. 

For these reasons, service connection for tinnitus has been 
established. 


ORDER

Service connection for tinnitus is granted. 


REMAND

The Veteran also seeks an initial compensable rating for his 
service-connected bilateral hearing loss disability.  

In July 2010, the Veteran testified that he has been fitted for 
hearing aids since he was last examined by VA in February 2007.  
As the Veteran's testimony suggests a material change in his 
hearing loss, a reexamination under 38 C.F.R. § 3.327 is 
warranted. 

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA audiology 
examination to determine the current 
severity of his service-connected 
bilateral hearing loss. 






2.  After the above development is 
completed, adjudicate the claim.  If the 
benefit sought remains denied, furnish the 
Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.    The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


